Smith, Justice,
dissenting.
Despite active opposition to the annexation of Signa’s 908 acres and five other tracts of land totaling 835 acres, the City of Fayetteville annexed the approximately 1700 acres under the “100% method,” OCGA §§ 36-36-1 and 36-36-2, on November 2, 1987.
Signa was issued a permit in January 1988 to begin the first phase of its development. Both city and county citizens continued to voice opposition to the annexation, and they requested their delegation to the General Assembly to introduce legislation to de-annex the property.
Although approximately 1700 acres were annexed, the bill which ultimately de-annexed the property only de-annexed Signa’s 908 acres. The other approximately 835 were left untouched.
The majority opinion is correct to a point, however; an act can be unconstitutional even though it is passed as a local act. There is nothing sacrosanct about legislation dealing with municipalities. Legislation can be, as it is here, unconstitutional because it denies one party, Signa, equal protection.
Lipshutz, Greenblatt & King, Randall M. Lipshutz, Edward R. Greenblatt, for appellant.
David P. Winkle, William R. McNally, M. Van Stephens II, Michael J. Bowers, Attorney General, for appellees.